Citation Nr: 1141673	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-20 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for osteoporosis, to include of the low back and cervical spine, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1989 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued the denial of the Veteran's service connection claim.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In February 2006, the RO denied a claim of entitlement to service connection for osteoporosis secondary to vitamin D deficiency.  The Veteran was notified of this decision and of his appellate rights by letter dated March 6, 2006.  He did not perfect an appeal.  

2.  The evidence submitted since the February 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for osteoporosis, to include of the low back and cervical spine.

3.  The Veteran's osteoporosis, to include of the low back and cervical spine, was incurred in, or caused by, his active service. 




CONCLUSIONS OF LAW

1.  The February 2006 rating decision, which denied the Veteran's claim of entitlement to service connection for osteoporosis secondary to vitamin D deficiency, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Additional evidence submitted since the February 2006 rating decision is new and material and the claim for service connection for osteoporosis, to include of the low back and cervical spine, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for osteoporosis, to include of the low back and cervical spine, have been met.  38 U.S.C.A. §§ 1110, 1113, 1137, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to Reopen the Claim

The Veteran was originally denied entitlement to service connection for a spine condition by a March 2005 rating decision on the grounds that there was no medical evidence of record showing that he had been diagnosed with a spine disability.  He did not appeal that decision.  Subsequently, in a rating decision dated in February 2006, the RO denied the Veteran's claim of entitlement to service connection for osteoporosis secondary to vitamin D deficiency on the grounds that his service treatment records (STRs) did not show a diagnosis of or treatment for osteoporosis during his active service, and that there was no evidence of a nexus between his current osteoporosis and his active service.  The Veteran was notified of this decision and of his appellate rights by a letter dated March 6, 2006.  While he did file a notice of disagreement with that decision in April 2006 and the RO issued a statement of the case in January 2007, he did not perfect the appeal.  Therefore, the February 2006 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The Veteran filed a petition to reopen his service connection claim in February 2008.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the February 2006 denial of the Veteran's claim of entitlement to service connection for osteoporosis secondary to vitamin D deficiency, the evidence of record included the Veteran's STRs; VA treatment records dated from July 2002 to September 2005; and a VA general medical examination report dated in May 1998.  

Evidence obtained since the February 2006 rating decision includes the following: VA treatment records dated from April 2006 to January 2009, revealing ongoing treatment for the Veteran's osteoporosis and the opinion of a VA physician that the Veteran's osteoporosis likely developed as a result of his active service aboard submarines; copies of medical literature regarding osteoporosis and vitamin D deficiency and regarding medical implications of women on submarines, providing information regarding prevalent conditions on submarines and the connection between these conditions and the development of osteoporosis; and hearing transcripts from the Veteran's January 2009 hearing before a Decision Review Officer (DRO) and his April 2011 hearing before the undersigned VLJ.  

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claim.  See Shade, 24 Vet. App. at 117-121.  At the time of the final February 2006 denial, the evidence of record did not contain medical evidence regarding the possibility of a connection between the Veteran's submarine service and development of osteoporosis, nor did it contain a medical opinion with respect to the relationship between the Veteran's diagnosed osteoporosis and his active service.  Most notably, the evidence received following the February 2006 rating decision provides a nexus opinion relating the Veteran's currently diagnosed osteoporosis to his active service.  Therefore, the Board concludes that the Veteran's claim of entitlement to service connection for a disorder of the low back and cervical spine, to include osteoporosis, is reopened.


II.  Service Connection

The Veteran contends that he has a disorder of the low back and cervical spine, to include osteoporosis, as a result of the conditions he endured while aboard submarines during his active service.  Specifically, he contends that while serving aboard submarines over a period of nearly six and a half years, he had very limited exposure to sunlight, he was exposed to increased levels of carbon dioxide, and his opportunities to exercise were limited.  He contends that these conditions led to a vitamin D deficiency and the development of osteoporosis.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the first required element to establish service connection, current disability, VA treatment records reveal that the subsequent to x-rays taken in August 2004, the Veteran was diagnosed with a wedge compression deformity of L2 with six lumbarized vertebral bodies.  Notably he was 39 years old.  He was first diagnosed with osteoporosis at a June 2005 primary care consultation.  Treatment for his diagnosed osteoporosis has continued through his most recent VA treatment of record in January 2009.  Accordingly, the Board finds that the Veteran's osteoporosis diagnosis satisfies the first required element to establish service connection.  See Shedden/Caluza, supra.

With respect to the second required element to establish service connection, in-service disease or injury, the Veteran's STRs are devoid of any evidence of treatment for, complaints of, or reference to any back injury or back disorder during his active service.  Moreover, his March 2006 separation examination yielded normal results with respect to his spine.  Nonetheless, the Board observes that the Veteran's DD Form 214 reveals that his primary specialties during his naval service were as a submarine nuclear propulsion plant supervisor for three years and six months and as a nuclear propulsion plan maintenance supervisor for four years.  Moreover, he has presented credible testimony and evidence indicating that he served aboard submarines over nearly a six and a half years period.  Accordingly, the Board will afford the Veteran the full benefit of the doubt and find that he had a very limited exposure to sunlight, that he was exposed increased levels of carbon dioxide, and that he had only limited availability for exercise for extensive periods of time during his active service.  Therefore, the Board will find that the second required element to establish service connection has been met.  See Shedden/Caluza, supra.

With respect to the final element required to establish service connection, a nexus established by medical evidence between the Veteran's in-service conditions and his currently diagnosed osteoporosis, the evidence of records reveals that since the Veteran was first diagnosed with a back disorder in August 2004, that he was noted as having osteopenia likely as secondary to a history of long-term alcohol use.  See September 2005 Addendum to VA treatment records.  Nonetheless, when the Veteran was first diagnosed with osteoporosis in June 2005, his primary care physician noted that his diagnosis was with a history of being in a submarine for months at a time and with vitamin D deficiency.  On this record, in its February 2006 decision, the RO indicated that the Veteran's vitamin D deficiency was most likely a result of his history of long-term alcohol abuse.  Notably, however, the Veteran had not been afforded a VA examination in connection with his back disorder claim and no medical opinion had been provided with respect to the nature and etiology of any back/spine disorder.  

In support of his claim, the Veteran submitted two pieces of relevant medical literature.  The first, pieced of literature regarding vitamin D is from the Harvard Medical School website, and it affirms his position that lack of sunlight leads to vitamin D deficiency.  The second piece is an article entitled "The Medical Implications of Women on Submarines," by John L. Lane, LCDR, MC, USN and Wayne G. Horn, CDR, MC, USN, which supports the Veteran's position that lack of sunlight, relative inactivity, and chronically elevated carbon dioxide levels, all prevalent conditions on submarines, are potential risk factors in the development of osteoporosis.  

In January 2009, the Veteran reported for treatment at the Boston VA osteoporosis follow-up clinic.  After examining the Veteran's and reviewing his medical history, the attending VA physician noted that the Veteran's secondary osteoporosis and osteoporotic fractures were determined to be likely secondary to vitamin D deficiency.  The physician noted that his osteoporosis was being treated and that it appeared to be responding to treatment at that time.  The physician then provided the opinion that it was more likely than not that the Veteran's vitamin D deficiency, which was demonstrated as early as 2005, occurred secondary to a lack of sun exposure while he was aboard the submarine.  Further, in noting that the Veteran had suffered an ankle fracture while serving aboard the submarine, the physician concluded that it was feasible to believe that the Veteran's hypovitaminosis D already occurred while he was in service underwater.  The physician based this conclusion on the well-documented evidence of a lack of sun exposure in submarines.  Based on this favorable nexus opinion and other evidence of record, the Board finds that the final required element to establish service connection has been satisfied.  See Shedden/Caluza, supra.

Based on the foregoing, the Board finds that the evidence of record supports the Veteran's claim of entitlement to service connection for a disorder of the low back and cervical spine, to include osteoporosis.  The foregoing evidence establishes that the Veteran currently has osteoporosis and the credible evidence of record demonstrates that he spent lengthy periods of time over a nearly six and a half year period aboard submarines with little sunlight exposure, limited exercise availability, and elevated carbon dioxide levels.  Finally, a favorable nexus opinion form a VA physician has linked his current osteoporosis diagnosis and vitamin D deficiency to his lengthy service aboard submarines.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran; and his claim for service connection for a disorder of the low back and cervical spine, to include osteoporosis, is, therefore, granted.  See 38 C.F.R. § 3.102 (2011).

As a result of its decision to grant the claim of entitlement to service connection for osteoporosis, to include of the low back and cervical spine, the Board finds that any failure on the part of VA to notify and/or develop this claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for osteoporosis, to include of the low back and cervical spine, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


